                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION


  JILL ROE,                                          )
                                                     )
                         Plaintiff,                  )   Case No. 3:20-cv-00694
                                                     )
          v.                                         )
                                                     )
  CHARLOTTE-MECKLENBURG BOARD                        )
  OF EDUCATION et al.,                               )
                                                     )
               Defendants.                           )
                                                     )
                                                     )
                                                     )


                               REPORT OF MEDIATOR

       I hereby report and certify that on April 19, 2021, the parties and their respective

attorneys participated in a mediated settlement conference with the undersigned, the

result of which was a settlement of all claims. The parties will be filing a stipulation of

dismissal.


This 21 day of April, 2021.


s/ Stephen J. Dunn
NC State Bar No. 25796
MILES MEDIATION AND ARBITRATION
6101 Carnegie Boulevard, Suite 450
Charlotte, NC 28209
Telephone: (704) 608-6063
Email: sdunn@milesmediation.com
Mediator




  Case 3:19-cv-00694-FDW-DSC Document 48 Filed 04/21/21 Page 1 of 2
                              CERTIFICATE OF SERVICE

        I hereby certify that I served the foregoing on the parties in this action by filing it
in the electronic filing system of the United State District Court for the Western District
of North Carolina which shall forward it to counsel for the parties.

This 21 day of April, 2021.

s/ Stephen J. Dunn
NC State Bar No. 25796
MILES MEDIATION AND ARBITRATION
6101 Carnegie Boulevard, Suite 450
Charlotte, NC 28209
Telephone: (704) 608-6063
Email: sdunn@milesmediation.com
Mediator




                                               2

  Case 3:19-cv-00694-FDW-DSC Document 48 Filed 04/21/21 Page 2 of 2
